DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been changed in response to the amendment filed on 3/24/2021.  
Claims 1, 3, 6, 7, 16 and 18-20 have been amended.  Claims 2, 4, 5, 8-15 and 17 have been cancelled.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3, 6, 7, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrianov et al. (US-2014/0052871 hereinafter, Andrianov) in view of Rácz et al. (US-2014/0295884 hereinafter, Rácz, PCT filed in English and Designated the U.S., accordingly the effective filing date is 10/24/2011)
	Regarding claim 1, Andrianov teaches a method for implementing minimization of drive test (MDT) continuity (Page 3 [0049]), by a base station (Fig. 1 [eNB]), applied by a management based MDT (Page 3 [0054-0056]), comprising:
	obtaining, by a base station from a core network entity, a MDT public land mobile network (PLMN) list (Fig. 6 [602], Page 5 [0075-0076], Page 7 [0095]), wherein the MDT PLMN list indicates a list of PLMNs allowed for the MDT (Page 5 [0076] “the Management Based MDT Allowed indication (e.g. when Management Based MDT Allowed is set to true, there is an additional list of PLMNs for which the Management Based MDT Allowed is valid”), includes one or more PLMN identities, and is associated with the management based MDT; (Page 5 [0076] “the Management Based MDT Allowed indication (e.g. when Management Based MDT Allowed is set to true, there is an additional list of PLMNs for which the Management Based MDT Allowed is valid”)
	receiving, from an element management (EM), a request message for a trace activation, the request message comprising at least one of a trace collection entity (TCE) internet protocol (IP) address, information on a trace reference (TR), or information on a work type; (Page 4 [0068])
	selecting, by the base station, the UE to perform MDT measurement based on the MDT PLMN list and the identity of the PLMN serving the UE, in case that the identity of the PLMN serving the UE is included in the MDT PLMN list; (Page 5 [0075-0076] and 
	transmitting, by the base station to the UE, configuration information for the MDT.  (Fig. 4 [408], Fig. 6 [608] and Page 7 [0093]) 
	Andrianov teaching obtaining the identity of a PLMN serving a user equipment from the UE (Page 6 [0082-0086] and Fig. 6 [604]) or from another base station from a handover (Page 7 [0093] “The information associated with the candidate device may be, for example, the UE's registered/serving PLMN (provided by the candidate device during connection establishment or received from a source cell during handover)”), but differs from the claimed invention by not explicitly reciting the identity of the PLMN serving the user equipment is obtained from a core network entity and transmitting, to the core network entity, a cell traffic trace message, the cell traffic trace message comprising at least one of the TCE IP address, the information on the TR, or information on a trace recording session reference (TRSR).
	In an analogous art, Rácz teaches that a system and method for managing the collection of trace measurements in a radio network (Abstract) that includes transmitting a handover request to an eNB from an MME that includes parameters for a minimization of drive test configuration session (Page 3 [0034] through Page 4 [0036]) and transmitting, to the core network entity (Fig. 3 [19]), a cell traffic trace message (Fig. 3 [310]), the cell traffic trace message comprising at least one of the TCE IP address, the information on the TR, or information on a trace recording session reference (TRSR).  (Page 6 [0060-0061])

	Regarding claim 3, Andrianov in view of 	Rácz teaches wherein the base station is in an initial context setup procedure (Rácz Page 3 [0034]), and 
	wherein the obtaining the MDT PLMN list and the identity of the PLMN serving the UE comprises:
	during the initial context setup procedure, obtaining, by the base station and from the core network entity, an initial context setup message including the MDT PLMN list and the identity of the PLMN serving the UE.  (Andrianov Page 1 [0028], Page 7 [0093] “The information associated with the candidate device may be, for example, the UE's registered/serving PLMN (provided by the candidate device during connection establishment or received from a source cell during handover)”, Page 5 [0076] “the Management Based MDT Allowed indication (e.g. when Management Based MDT Allowed is set to true, there is an additional list of PLMNs for which the Management Based MDT Allowed is valid”, and Rácz Page 3 [0034] through Page 4 [0036])

	obtaining a message for requesting a UE context setup, the message including the MDT PLMN list and the identity of the PLMN serving the UE.  (Rácz Page 3 [0034-0035] i.e. context setup can include MDT configuration information, and the serving PLMN can be received in an equivalent handover request message, Andrianov Page 7 [0093]  Accordingly, when the MDT PLMN list is considered to be implicitly related to the PLMN ID(s) of the network owner (Andrianov Page 7 [0095]), the Examiner’s opinion is that it is obvious to one of ordinary skill in the art would recognize that the MDT PLMN list and the serving PLMN of the UE can be included in the context setup message from the Core Network, in order to lessen the amount of overhead messages required for setting up (or continuing) a MDT session connection with an UE and an eNB.)
	Regarding claim 7, Andrianov in view of Rácz teaches receiving, by the base station from the UE, an indicator indicating that the UE stores an MDT record; (Andrianov Fig. 6 [604] and Page 5 [0079]) and
	transmitting, by the base station to the UE, a second message requesting the UE to transmit the stored MDT record.  (Fig. 6 [608], Page 5 [0079] and Page 7 [0096])
	Regarding claims 16 and 18-20, the limitations of claims 16 and 18-20 are rejected as being the same reasons set forth above in claims 1, 3, 6 and 7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646